DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for allowance is because in the prior art of record, Mori (US 2004/0263230 A1) discloses a comparison circuit (Fig. 1) comprising:
a first input terminal (T1);
a second input terminal (T2);
a first output terminal (Vout); and
a differential input circuit comprising a differential pair of a first n-channel transistor (N1) and a second n-channel transistor (N2) each comprising a gate and a backgate (See fig. 1) (¶ 0058-0064).
Kato (US 2017/0230041 A1) further teaches a comparison circuit (See fig. 2A) comprising:
a first input terminal (IN1);
a second input terminal (IN2);
a first output terminal (OUT1); and
a differential input circuit comprising a differential pair of a first n-channel transistor (M1) and a second n-channel transistor (M2) each comprising a gate and a backgate (¶ 0082), wherein the comparison circuit compares a negative voltage and a negative reference voltage (¶ 0091) and outputs a first output voltage from the first output terminal in response to a comparison result (¶ 0097), 
However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, a comparison circuit comprising: a first input terminal a negative voltage is input to; a second input terminal a positive reference voltage is input to, that a first bias voltage is input to one of the gate and the backgate of the first n-channel transistor; that the first input terminal is connected to the other of the gate and the backgate of the first n-channel transistor, and wherein the second input terminal is connected to one of the gate and the backgate of the second n-channel transistor and a second bias voltage is input to the other of the gate and the backgate of the second n-channel transistor as claimed.

Regarding claims 8, independent claim 8 is also allowed because it requires the limitations of allowable claim 1.

Regarding claims 10, independent claim 10 is also allowed because it requires the limitations of allowable claim 1.

Regarding claims 11, independent claim 11 is also allowed because it requires the limitations of allowable claim 1 (Given that it requires the limitations of claim 7, which depends from claim 1).

Regarding claims 14, independent claim 14 is also allowed because it requires the limitations of allowable claim 8.

Regarding claim 15, independent claim 15 is also allowed because it requires the limitations of allowable claim 14.

Regarding claims 2-7, 9, 12 and 13, claims 2-7, 9, 12 and 13 are also allowed because they depend directly or indirectly from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 17, 2022